DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          MOBARK ABDELRAHMAN and NAJAT ALOMAIRI,
                        Appellants,

                                    v.

              CITIZENS PROPERTY INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-2526

                         [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502019CA016561XXXXMB.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Vyacheslav
Borshchukov of Vyacheslav Borshchukov, P.A., Fort Lauderdale, for
appellants.

  Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU., JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.